Citation Nr: 1526059	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether a December 2011 reduction for the evaluation for service-connected ischemic heart disease status post CABG from 30 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran filed a Notice of Disagreement specifically on the issue of the propriety of the reduction of the evaluation of his service-connected ischemic heart disease status post CABG, as reflected above. 

The Veteran appeared at a videoconference hearing with the undersigned in February 2015.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  By a July 2011 rating action, the RO notified the Veteran of a proposed reduction in the disability rating for his service-connected ischemic heart disease status post CABG from 30 percent to 10 percent.

2.  The proposed reduction was implemented by a December 2011 rating decision, which reduced the rating for service-connected ischemic heart disease status post CABG to 10 percent, effective March 1, 2012, in compliance with applicable due process laws and regulations.  The Veteran's 30 percent disability evaluation had been in effect since August 31, 2010, a period of less than five years.

3.  At the time of the reduction, the evidence included the 2009 results of a stress test in which dyspnea and fatigue resulted at a workload of more than 3 but less than 5 METs.  The evidence of record fails to demonstrate material improvement in the symptomatology of the Veteran's service-connected ischemic heart disease status post CABG.


CONCLUSION OF LAW

Reduction of the disability rating for the Veteran's ischemic heart disease status post CABG from 30 percent to 10 percent as of March 1, 2012 was improper, and the restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.104, Diagnostic Code 7017 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the issue on appeal arises from disagreement with a rating reduction under 38 C.F.R. § 3.105.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The Board therefore concludes that the VCAA does not apply to the claim regarding the propriety of reducing the Veteran's disability rating decided herein.  However, for the reasons discussed fully below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e).   Moreover, as this decision represents a complete grant of the benefit sought, the Board finds no need to discuss VA's duty to notify and to assist the Veteran. 

Rating Reduction

Where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2014); 38 C.F.R. § 3.105(e) (2014).

In this case, service connection was granted for ischemic heart disease status post CABG by a January 2011 rating decision, and a 30 percent rating was awarded, effective August 31, 2010.  See 38 C.F.R. § 4.104, Diagnostic Code 7017.  

The RO proposed reducing the Veteran's rating for ischemic heart disease status post CABG in an July 2011 rating decision.  The Veteran was notified of this proposal in a letter dated in that same month.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran submitted no evidence within the 60-day period.  

In a December 2011 rating decision, the RO reduced the evaluation of the Veteran's ischemic heart disease status post CABG from 30 percent to 10 percent, effective March 1, 2012, and informed the Veteran of this in a December 2011 letter.  

Therefore, the July 2011 rating decision and notice to the Veteran satisfied the requirements of 38 C.F.R. § 3.105(e) by notifying the Veteran of the proposed reduction and allowing him the opportunity to have a hearing and provide additional evidence within 60 days.  The RO further satisfied procedural requirements by providing a notice of final action to the Veteran setting forth the reasons for the action and the evidence upon which the action is based.  See 38 C.F.R. § 3.105(e).  The RO also allowed a 60-day period to expire before assigning the reduction effective date.  See id.  As such, the procedural requirements have been satisfied.      
Moreover, prior to the reduction, the Veteran's 30 percent evaluation for ischemic heart disease status post CABG had been in effect from August 31, 2010.  The reduction took effect on March 1, 2012.  As the rating had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Rather, the provisions of 38 C.F.R. § 3.344 (c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) stated, however, that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.     

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  

Furthermore, in considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Turning to the rating criteria, disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Diagnostic Code 7017 contemplates coronary bypass surgery, and provides that a 100 percent rating is assigned for three months following hospital admission for surgery.  See 38 C.F.R. § 4.104, Diagnostic Code 7017.  

Thereafter, the following ratings are available:
* A 10 percent rating is assigned when 
o the workload is greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; 
o continuous medication is required.  
* A 30 percent rating is assigned when 
o the workload is greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; 
o evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  
* A 60 percent rating is assigned for
o more than one episode of acute congestive heart failure in the past year, or; 
o workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; 
o left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  
* A 100 percent rating is assigned for
o for chronic congestive heart failure, or; 
o workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or;
o left ventricular dysfunction with an ejection fraction of less than 30 percent.  

By way of history, the Veteran received treatment for chest pain in 1996, and the VA heart examination in 2003 showed bicuspid aortic value with aortic insufficiency and stenosis.  However, private records from "Dr. J.M." from November 2008 diagnosed the Veteran with aortic stenosis and coronary artery disease.  

Subsequently, the Veteran underwent aortic value replacement and single-vessel coronary artery bypass.  In the two years following his surgery, the Veteran's private treatment records show he was increasing his activity, but he denied chest pain, shortness of breath, or palpitations.  Left ventricular ejection fraction was estimated at 55 to 60 percent.  Mild to moderate left ventricular hypertrophy was noted.  Also from 2010, VA treatment records show the Veteran experienced dyspnea with moderate exertion.

An ischemic heart disease disability benefits questionnaire (DBQ) was completed by "Dr. K.J." on January 11, 2011.  A diagnostic exercise test was not conducted, but the report estimated dyspnea and fatigue at a workload of more than 3 but less than 5 METs.  Evidence of cardiac hypertrophy or dilation was also noted, and the report identified a December 2008 left ventricular ejection fraction level of more than 55 percent.  However, congestive heart failure was not identified, and the Veteran's cardiac condition was not found to impact his ability to work. 

It appears that Dr. K.J. then submitted a second DBQ, as another report was signed on January 28, 2011.  One signature appears to be crossed out and replaced with Dr. K.J.'s signature.  Indeed, the signature on both forms from that month are the same, and the printed name of Dr. K.J. appears on both forms.

Again, there was no diagnosis of congestive heart failure, and there was evidence of cardiac hypertrophy or dilation.  However, on Dr. K.J.'s January 28, 2011 form, dyspnea and fatigue were estimated at a workload of 3 METs or less.  Left ventricular ejection fraction was documented at 64 percent from December 2008.  The Veteran's ischemic heart disease was also found to have impacted his ability to work.  The rationale simply stated the Veteran was status post aortic valve replacement and CABG.
Another ischemic heart disease DBQ was completed in January 2011, but it was submitted by Dr. J.M.  Dr. J.M. indicated an exercise test was conducted.  Dyspnea and fatigue resulted at a workload of more than 3 but less than 5 METs.  Evidence of cardiac hypertrophy or dilation was not found, nor was there a finding of congestive heart failure.  Left ventricular ejection fraction was documented at 55 percent from 2009.  Dr. J.M. also stated that the Veteran's ischemic heart disease impacted his ability to work in that he experienced marked fatigue and shortness of breath.  He further stated that the Veteran was unable to work a "regular job because of his lack of energy to do that."

In July 2011, an ischemic heart disease DBQ was completed by a VA physician.  The Veteran reported taking continuous medication for his diagnosed coronary artery disease.  An exercise test was not conducted, but the examiner noted that the Veteran denied experiencing dyspnea, fatigue, angina, dizziness or syncope with any level of physical activity.  There was no evidence of cardiac hypertrophy or dilation, and a 2010 left ventricular ejection fraction was 55 to 60 percent.  Congestive heart failure was not identified, and the examiner did not find that the Veteran's cardiac condition impacted his ability to work.

The July 2011 examiner was specifically asked to address the three previous DBQs of record, to include consideration of the fact that Dr. K.J.'s DBQ only included estimated METs levels.  

The July 2011 examiner stated that the estimated METs level, based on the Veteran's ischemic heart disease alone, would have to be greater than 10 METs.  She explained that the Veteran has ischemic heart disease in that he had a 60 to 70 percent LAD lesion which was bypassed, but that he also had normal ejection fraction with no history of myocardial infarction and no current ischemia.  The examiner acknowledged that her conclusion differed with the previous DBQs but stated that the private physicians are not given the explicit instruction to refrain from estimating METs levels based solely on "cardiac function limitations from ischemic related heart disease and not nonservice conditions such as deconditioning, chronic obstructive pulmonary disease, hemiparesis, orthopedic disabilities, or nonischemic related cardiac conditions."  The July 2011 examiner noted that Dr. K.J.'s estimates did not discuss whether the METs estimates were based on cardiac functioning only or if it includes other factors."

At his February 2015 Board hearing, the Veteran testified that he becomes "winded" after walking up a flight of stairs.  He also stated that if he picks anything up to move it into the house, he gets about twenty yards before he needs to stop.  The Veteran also indicated that he felt that his private physician's reports should not be assigned less weight than the conclusions of VA physicians.

After the hearing, the Veteran provided a February 2015 statement from Dr. J.M., who has continued to treat the Veteran for his cardiac condition since 2011, when he completed a DBQ on this issue.  Dr. J.M. confirmed that the Veteran completed a stress echocardiogram on August 13, 2014.  The Veteran achieved a maximum rate of 3.4 METs, but the test was terminated due to dyspnea and desaturation.  The test also indicated left ventricular systolic function of 55 to 70 percent.  The letter also referenced a nuclear medicine cardiac stress test from October 28, 2014 that indicated left ventricular ejection fraction of 47 percent. 

Therefore, a review of the evidence shows that the reduction of the Veteran's evaluation for service-connected ischemic heart disease status post CABG from 30 percent to 10 percent was not proper.

At the time of the reduction, there were several different ischemic heart disease DBQs in the evidentiary record that were completed by both private and VA physicians.  The July 2011 VA examiner was asked to address the DBQ's results, and to opine as to the current level of the Veteran's cardiac functioning.  

Although the July 2011 examiner addressed the estimated METs levels documented in Dr. K.J.'s reports, and found that the results were less accurate in that Dr. K.J. was presumably not told to limit the estimates to the ischemic heart disease symptomatology only (as opposed to any nonischemic related cardiac conditions), such a conclusion fails to address the fact that Dr. K.M.'s report includes the results of an actual stress test in which dyspnea and fatigue resulted at a workload of more than 3 but less than 5 METs.  Such results are contemplated in a 30 percent rating under Diagnostic Code 7017.

The Board also notes that while the type of explicit instruction referenced by the July 2011 examiner may not have been included with the DBQ forms provided to the private physicians, on the form itself, a definition of ischemic heart disease is provided.  In that definition, the examiner is told that ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  The Board references this definition to show that in completing the form, the examiners are asked to address ischemic heart disease symptoms and no other conditions falling outside the scope of the accepted medical definition of ischemic heart disease.  Given this instruction, it would seem nonsensical to question the METs estimates or the actual results of stress tests referenced by private physicians in the DBQs, as such physicians demonstrated knowledge of the Veteran's medical history, to include his surgery.  Indeed, both physicians were involved in or conducted the Veteran's surgery itself, and provided follow-up care on a yearly basis.  

Furthermore, the more recent stress test results provided by Dr. K.M. tend to show that the Veteran's condition has not actually improved.  As noted, the Veteran had a maximum METs level of 3.4 during the August 2014 stress echocardiogram, which was terminated due to dyspnea and desaturation.  Dr. K.M. also noted a nuclear medicine cardiac stress test from October 2014 that showed left ventricular ejection fraction of 47 percent.  Such results are actually contemplated in a 60 percent rating, rather than a 30 percent rating, under Diagnostic Code 7017.  Nonetheless, the Board emphasizes that post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer, 2 Vet. App. at 281-282.  Putting Dr. J.M.'s letter into context of whether the Veteran's condition has improved, the results tend to provide evidence against any sustained improvement of the Veteran's service-connected ischemic heart disease under the ordinary conditions of life.
Resolving all reasonable doubt in favor of the Veteran, the Board finds that restoration of a 30 percent rating for his service-connected ischemic heart disease status post CABG is warranted.  


ORDER

Restoration of a 30 percent rating for the Veteran's service-connected ischemic heart disease status post CABG is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


